Case 2:19-cv-12095-LJM-MKM ECF No. 10 filed 01/21/20                  PageID.33      Page 1 of 2



UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

DOMINIC SCOTT,

       Plaintiff,

v.                                                          Case No. 2:19-cv-12095-LJM-MKM
                                                            Hon. Laurie J. Michelson
DEPENDABLE CLEANING CARPET
AND UPHOLSTERY CO., and
JAMES H. TREMP,

       Defendants.

GOLD STAR LAW, P.C.                                         KELLY LAW FIRM
CAITLIN E. MALHIOT (P76606)                                 DAVID A. KEYES (P43917)
DAVID A. HARDESTY (P38609)                                  CHARLES G. KELLY (P25282)
Attorneys for Plaintiff                                     Attorneys for Defendants
2701 Troy Center Dr., Ste. 400                              627 Fort Street
Troy, Michigan 48084                                        Port Huron, Michigan 48060
(248) 275-5200                                              (810) 987-4111
cmalhiot@goldstarlaw.com                                    dkeyes@porthuronlaw.com
dhardesty@goldstarlaw.com                                   cgkelly@porthuronlaw.com


                     STIPULATION OF DISMISSAL WITH PREJUDICE

       IT IS HEREBY STIPULATED by and between counsel for Plaintiff and Defendants that

the above-entitled cause of action be dismissed with prejudice and without costs.

GOLD STAR LAW, P.C.                                 KELLY LAW FIRM


/s/ Caitlin E. Malhiot                              /s/ David A Keyes (w/ consent)
Caitlin E. Malhiot (P76606)                         David A. Keyes (P43917)
Attorneys for Plaintiff                             Attorneys for Defendants
Dated: January 17, 2020                             Dated: January 17, 2020




                                                1
Case 2:19-cv-12095-LJM-MKM ECF No. 10 filed 01/21/20                 PageID.34      Page 2 of 2



                          UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

DOMINIC SCOTT,

       Plaintiff,

v.                                                         Case No. 2:19-cv-12095-LJM-MKM
                                                           Hon. Laurie J. Michelson
DEPENDABLE CLEANING CARPET
AND UPHOLSTERY CO., and
JAMES H. TREMP,

       Defendants.

GOLD STAR LAW, P.C.                                        KELLY LAW FIRM
CAITLIN E. MALHIOT (P76606)                                DAVID A. KEYES (P43917)
DAVID A. HARDESTY (P38609)                                 CHARLES G. KELLY (P25282)
Attorneys for Plaintiff                                    Attorneys for Defendants
2701 Troy Center Dr., Ste. 400                             627 Fort Street
Troy, Michigan 48084                                       Port Huron, Michigan 48060
(248) 275-5200                                             (810) 987-4111
cmalhiot@goldstarlaw.com                                   dkeyes@porthuronlaw.com
dhardesty@goldstarlaw.com                                  cgkelly@porthuronlaw.com


                       ORDER OF DISMISSAL WITH PREJUDICE

       Upon reading and filing of the above Stipulation, and the Court being fully advised in the
                                          premises,

       IT IS HEREBY ORDERED AND ADJUDGED that Plaintiff’s cause of action against

Defendants be and the same is hereby dismissed with prejudice and without costs.

       SO ORDERED.

Dated: January 21, 2020


                                    s/Laurie J. Michelson
                                    LAURIE J. MICHELSON
                                    UNITED STATES DISTRICT JUDGE



                                               2
